Citation Nr: 1105424	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  06-08 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for prostate cancer as due to 
exposure to an herbicide agent (Agent Orange) and/or ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in St. 
Paul, Minnesota.  The issue before the Board today was remanded 
in February 2009 for further evidentiary and procedural 
development.  As discussed below, the Board finds that there was 
substantial compliance with its remand; thus, it may proceed with 
a decision at this time.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The Veteran testified before a Decision Review Officer (DRO) in 
May 2006; a transcript of that hearing is associated with the 
claims folder.  A personal hearing before the Board was requested 
on the Veteran's February 2006 substantive appeal; however, he 
withdrew such request by letter dated in May 2006.  See 38 C.F.R. 
§ 20.702(e) (2010).

The Board referred the issues of entitlement to service 
connection for seminal vesicle disorder as secondary to 
prostate cancer and type II diabetes mellitus as due to 
exposure to an herbicide agent in its February 2009 
Remand.  The claims file does not any action with respect 
to these issues.  As such, the Board once again REFERS 
them to the Agency of Original Jurisdiction for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence does not establish that the Veteran was exposed 
to an herbicide agent such as Agent Orange during service.  

2.  The Veteran was exposed to ionizing radiation as a 
participant of Operation DOMINIC I while serving aboard the 
U.S.S. Hassayampa in 1962.

3.  The competent and probative evidence does not establish that 
prostate cancer manifested during service or that it is otherwise 
related to service, to include as a result of exposure to 
ionizing radiation.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active duty 
service, to include as the result of exposure to an herbicide 
agent or ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).  

A review of the claims file reveals that letters sent to the 
Veteran in July 2003, March 2006, and May 2006 satisfied VA's 
duty to notify requirements.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  Ideally, such notice should have been sent 
prior to the initial adjudications of the Veteran's claim in 
November 2005.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  Nevertheless, the Board finds that there is no prejudice 
in proceeding with its determination because, following the 
issuance of these letters, the entire record was reviewed and the 
claim was readjudicated in July 2006, June 2007, and June 2010 
supplemental statements of the case.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect 
may be cured by the issuance of fully compliant notification 
followed by a re-adjudication of the claim).  

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
claims and providing adequate VA examinations, when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c), 4.2 
(2010).  Service records have been associated with the claims 
folder, including information pertaining to whether the Veteran 
was exposed to ionizing radiation, herbicide agents, and benzene 
during service.  The record also contains all VA and non-VA 
treatment records identified by the Veteran as relevant to the 
current appeal.  He has not identified any additional relevant, 
outstanding evidence that needs to be obtained before deciding 
his appeal.  

In addition to the above, the Veteran was afforded a VA 
examination in September 2003 which the Board finds adequate for 
its purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  In this regard, the examining physician provided an 
opinion regarding whether there is any causal relationship 
between the Veteran's prostate cancer and service.  This opinion 
was obtained following an examination of the Veteran and a review 
of the claims file, and the rationale accompanying the opinion 
reflects consideration of scientific and medical principles.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The 
Agency of Original Jurisdiction (AOJ) also employed the special 
development procedures applicable to claims based on exposure to 
ionizing radiation (as set forth in 38 C.F.R. § 3.311).  As 
discussed in more detail below, such development included the 
Under Secretary for Benefits requesting an opinion from the Under 
Secretary for Health.  This opinion adequately addresses the 
issue of whether the Veteran's prostate cancer is etiologically 
related to ionizing radiation exposure during service, citing 
scientific principles in its rationale.  

Under the circumstances of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claims.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.  

Compliance with Prior Board Remand(s)

As noted in the above Introduction, the Board previously remanded 
this appeal in February 2009.  The purpose of this remand was to 
investigate lay assertions that the Veteran was exposed to 
benzene during service and have the Under Secretary for Benefits 
employ the special development procedures for ionizing radiation 
claims, including requesting an opinion from the Under Secretary 
for Health.  As previously discussed, the special development 
procedures of 38 C.F.R. § 3.311 were undertaken by the AOJ and 
the record contains an opinion from the Under Secretary for 
Health that is based on information that is most favorable to the 
Veteran, including a new dose estimate from the Department of 
Defense.  

With regard to the former purpose, the AOJ requested information 
from the National Personnel Records Center (NPRC) regarding any 
benzene exposure.  The July 2009 reply indicates that no records 
were located and that it was the NPRC's conclusion that such 
records either do not exist or are not located at its facility.  
Although the AOJ made no further efforts to locate such records, 
to include contacting another research facility, the Board 
observes that any failure to completely develop this issue is 
nonprejudicial to the Veteran.  The Veteran expressly notified 
the VA in November 2009 that it was never his intent to claim 
prostate cancer as due to benzene exposure.  Moreover, none of 
the competent medical evidence suggests that prostate cancer 
might be related to benzene exposure.  As such, the Board may 
continue with its determination.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998); 38 C.F.R. § 3.304(c) (2010).  



Additional Evidence Received

The Veteran submitted additional evidence in support of his claim 
following the issuance of the June 2010 supplement statement of 
the case.  The first and second submissions, received in November 
2010 and January 2011, respectively, consist of a statement that 
the Veteran witnessed more than the previously reported five (5) 
nuclear detonations and a table displaying the location of the 
Veteran's ship, the U.S.S. Hassayampa, in relation to nuclear 
detonations conducted during his period of active duty service.  
The Veteran's accredited representative noted in a statement 
accompanying the second submission that he would waive RO review 
of this evidence.  The third submission, received in February 
2011, consists of duplicate statements and evidence previously of 
record.  Nevertheless, it too was accompanied by a statement 
waiving RO review.  Under these circumstances, the Board finds 
that a remand for RO consideration is not necessary and that it 
may consider this evidence in making its determination.  See 38 
C.F.R. § 20.1304(c) (2010).

Legal Criteria and Analysis

The Veteran has contended throughout this appeal that his 
prostate cancer, diagnosed in February 2003, is the result of 
exposure to an herbicide agent (i.e., Agent Orange) while serving 
aboard the U.S.S. Hassayampa in the Gulf of Tonkin as well as 
exposure to ionizing radiation from atmospheric nuclear testing 
conducted during Operation DOMINIC I.  The Board will consider 
each theory of entitlement separately.

Prostate Cancer due to Agent Orange

Certain diseases, including prostate cancer, shall be service 
connected if they become manifest to a degree of ten percent or 
more any time after service and the evidence establishes that the 
veteran was exposed to an herbicide agent such as Agent Orange 
during active military, naval, or air service.  38 U.S.C.A. 
§§ 1112, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2010).  For those veterans who served in the Republic 
of Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the VA has determined that exposure to an 
herbicide agent during such service shall be presumed, unless 
there is affirmative evidence to the contrary.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic 
of Vietnam includes service in the water offshore and service in 
other locations if the conditions of service involved duty or 
visitation in Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313.  

Here, the Veteran contends that he was "possibily [sic] 
exposed" to Agent Orange while serving aboard the U.S.S. 
Hassayampa (AO-145).  He has presented lay evidence that the ship 
was involved in the Tonkin Gulf battle of August 1964.  The 
Veteran has expressly denied ever setting foot in country, and 
has instead stated that his ship remained offshore the entire 
time he was in the area of Vietnam.  Unfortunately, service on a 
deep water naval vessel in waters off the shore of the Republic 
of Vietnam, without actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of Vietnam.  
Id.  See also Haas v. Peake, 525 F.3d 1168, 1190 (Fed. Cir. 
2008), cert. denied, 77 U.S.L.W. 3267 (U.S. Jan. 21, 2009) (No. 
08-525) (upholding VA's requirement that a claimant must have 
been present within the land borders of Vietnam in order to be 
entitled to the presumption of herbicide exposure); VAOPGCPREC 
27-97.  Thus, exposure to an herbicide agent may not be presumed.  
See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

The remaining evidence of record does not contain any information 
which serves to verify that the Veteran was exposed to an 
herbicide agent during service.  As noted above, the Veteran 
himself is not even certain whether he was exposed.  Absent any 
indication that he was exposed to an herbicide agent during 
service, service connection may not be awarded for prostate 
cancer as due to exposure to an herbicide agent on a presumptive 
or any other basis.

Prostate Cancer due to Ionizing Radiation

Service connection for disorders claimed to be due to exposure to 
ionizing radiation in service can be established in any of three 
different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are diseases that are presumptively service connected in 
radiation-exposed veterans.  38 U.S.C.A. § 1112 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.309(d) (2010).  Second, service 
connection can be established under the general principles of 
service connection with the assistance of special procedural 
advantages if the condition at issue is a radiogenic disease.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.311 
(2010).  Finally, service connection can still be established 
under the general principles of service connection by showing 
that the disease was incurred during or aggravated by service 
without regard to the statutory presumptions or special 
development procedures.  Id.; see Combee v. Brown, 34 F.3d 1039, 
1043-44 (Fed. Cir. 1994).  

Pertinent VA regulation defines a "radiation-exposed veteran" 
as a veteran who participated in a radiation-risk activity while 
serving on active duty or on active duty for training or inactive 
duty training.  38 C.F.R. § 3.309(d)(3).  There are a number of 
activities defined as a "radiation-risk activity" including, 
but not limited to, onsite participation in a test involving the 
atmospheric detonation of a nuclear device.  38 C.F.R. § 
3.309(d)(i), (ii).  Here, the record contains a letter from the 
Defense Threat Reduction Agency (DTRA) verifying that the Veteran 
was a participant in Operation DOMINIC I, a test involving the 
atmospheric detonation of a nuclear device.  Thus, exposure to 
ionizing radiation is confirmed.  38 C.F.R. §§ 3.309(d)(3)(i), 
(ii)(A),(iv), and (v)(R).  

Unfortunately, prostate cancer is not listed among those diseases 
for which service connection shall be presumed when exposure to 
ionizing radiation is confirmed.  See 38 U.S.C.A. § 1112(c); 
38 C.F.R. §§ 3.309(d)(1), (2).  It is, however, among those 
identified as a "radiogenic disease," meaning a disease that 
may be induced by ionizing radiation.  38 C.F.R. § 
3.311(b)(2)(xxiii).  When a veteran suffers from a radiogenic 
disease and was exposed to ionizing radiation in service, VA 
regulations provide that special procedures should be followed in 
the development and adjudication of the claim.  38 C.F.R. 
§ 3.311.  

It is important to note that the special procedures laid out in 
§ 3.311 do not create a presumption for service connection.  
Principles of service connection still apply which provide that 
service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, this 
requires competent evidence showing that there is some causal 
relationship between a present disability, such as a radiogenic 
disease, and an event of service, such as exposure to ionizing 
radiation.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).  

The claims file reflects that the AOJ, in accordance with the 
procedures set forth in § 3.311, requested an ionizing radiation 
dose estimate from the DTRA in April 2004 and again in March 
2010.  38 C.F.R. § 3.311(a)(2).  The Board acknowledges that the 
background information used to construct the DTRA dose estimate 
received in April 2010 includes lay statements by the Veteran 
that he witnessed between three and five detonations, and that 
such information conflicts with more recent statements that he 
witnessed up to seven detonations.  In support of this higher 
estimate, the Veteran submitted a photocopy of a table which 
notes the location of the U.S.S. Hassayampa in relation to 
nuclear detonations conducted during his period of active duty 
service.  

Despite receipt of this new lay and service evidence, the Board 
concludes that a new dose estimate is not necessary and that it 
may proceed with its determination using evidence and information 
that relies on the April 2010 DTRA dose estimate.  In this 
regard, the April 2010 DTRA dose estimate report reflects that 
historical research was conducted regarding the location of the 
Veteran's ship during each detonation, including the distance 
from the detonation site.  Thus, the information contained in the 
table submitted by the Veteran was already used to calculate the 
April 2010 dose estimate.  Further, while the Veteran may have 
witnessed two additional detonations, the report notes that no 
radiation fallout was detected on any Navy ship or on Johnston 
Island.  Thus, the Veteran's location on the ship during each 
test (topside or below) is irrelevant.  

Following receipt of the April 2010 dose estimate, the file was 
forwarded to the Director of Compensation & Pension (C&P), who is 
under the direction of the Under Secretary for Benefits, and an 
advisory medical opinion was requested from the Under Secretary 
for Health.  Id. at (c)(1).  The May 2010 request reflects that 
the Under Secretary for Health was provided all dose information 
obtained from the DTRA.  Information regarding the Veteran's 
service, his participation in Operation DOMINIC I, post-service 
employment, physical attributes, family medical history, smoking 
history, and medical history as it pertained to prostate cancer 
was also contained within the request.  

An opinion was prepared by the Acting Deputy Chief Public Health 
and Environmental Hazards Officer within the Radiation and 
Physical Exposures section.  The May 2010 report reflects that 
the opining physician utilized an epidemiological program - the 
Interactive Radioepidemiological Program (IREP) developed by the 
National Institute for Occupational Safety and Health (NIOSH) - 
to calculate the likelihood that exposure to ionizing radiation 
was responsible for the Veteran's prostate cancer.  The results 
of this program revealed a 99th percentile value for the 
probability of causation of 24.93 percent.  Thus, it was the 
Under Secretary for Health's opinion that "it is unlikely that 
the Veteran's prostate cancer can be attributed to exposure to 
ionizing radiation while in military service."  Thereafter, the 
file was returned to the Director of C&P who, following a review 
of the entire claims file, concluded that "there is no 
reasonable possibility that the [V]eteran's prostate cancer is 
the result of his exposure to ionizing radiation during military 
service" in light of the May 2010 opinion.  

The Board has conducted a de novo review of the claims file and 
similarly concludes that the evidence preponderates against 
finding a causal relationship between the Veteran's prostate 
cancer and exposure to ionizing radiation.  While sympathetic to 
the Veteran's claim, the only evidence of record tending to 
support his claim for service connection consists of his own lay 
statements and a medical opinion from his private urologist dated 
in August 2009.  The Veteran's lay assertions cannot, however, be 
accepted as competent evidence regarding the issue of a nexus in 
light of the complex scientific and medical issues associated 
with determining the etiology of cancer and effects of ionizing 
radiation exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (the veteran as a lay person is competent to report 
information of which he has personal knowledge, i.e., information 
that he can gather through his senses).  

As for the competent medical evidence of record, the Board finds 
the opinion prepared on behalf of the Under Secretary for Health 
to be far more probative than the one provided by the Veteran's 
private urologist.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993).  In this regard, the private medical opinion consists of 
no more than a statement that "it is conceivable that the 
etiology of [the Veteran's] prostate cancer was the exposure to 
radiation that he encountered during his service."  The 
urologist fails to cite to any scientific or medical evidence 
which supports a positive relationship, and, in fact, indicates 
that "prostate cancer is the most common cancer that men 
develop."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (noting that the relevant inquiry when assessing the 
probative value of a medical opinion is whether the opinion 
reflects application of medical principles to an accurate and 
complete medical history).  Furthermore, the urologist does not 
state that it is likely (or, at a minimum, at least as likely as 
not) that the Veteran's prostate cancer is related to ionizing 
radiation exposure.  Rather, he states that it is 
"conceivable," which, in essence, is what the VA has already 
recognized by classifying prostate cancer as a radiogenic 
disease, and is not sufficient to support a claim.  See Stegman 
v. Derwinski, 3 Vet. App. 228 (1992) (upholding the Board's 
conclusion that service connection was not warranted when the 
medical evidence favorable to appellant's claim did little more 
than suggest a possibility that the veteran's illnesses might 
have been related to service); see also 38 C.F.R. § 3.311(b)(2).  

Conversely, the May 2010 opinion prepared on behalf of the Under 
Secretary for Health relies on an epidemiological program that 
was developed using scientific and medical principles.  Moreover, 
the final results of this program were obtained using the dose 
information obtained from the DTRA in 2010 as it represented the 
maximum doses of ionizing radiation that the Veteran could have 
received during his participation in Operation DOMINIC I.  The 
opining physician also noted that other assumptions were made 
regarding the date and nature of the Veteran's exposure, but 
indicated that any assumptions were made so that the Veteran was 
afforded maximum probability of causation.  Finally, the May 2010 
opinion reflects consideration of those factors deemed relevant 
to determining whether a veteran's disease resulted from exposure 
to ionizing radiation as evidenced by the fact that the Director 
of C&P provided all pertinent information in its request for an 
advisory opinion.  See 38 C.F.R. § 3.311(e).  

The Board notes that the record also contains an opinion from a 
VA physician that the Veteran's prostate cancer is unlikely 
related to ionizing radiation exposure during service.  The 
September 2003 VA examination report reflects that the physician 
was unaware of any known association between exposure to ionizing 
radiation and prostate cancer, hence the reason for the negative 
opinion.  The Board questions the probative value of this opinion 
given that the VA has determined that there may be an association 
between ionizing radiation and prostate cancer, but notes that 
the September 2003 opinion is irrelevant because the May 2010 
advisory opinion is of such significant value that the competent 
evidence regarding the issue of a causal relationship 
preponderates against the claim.  

The Board acknowledges the statements made by the Veteran's 
accredited representative in July 2010 and January 2011 that 
appear to question the reliability of the May 2010 advisory 
opinion.  However, lay assertions alone are not sufficient to 
diminish the probative value of this opinion, in the Board's 
assessment, because the Veteran has not indicated that the Under 
Secretary for Health relied on an incorrect fact in obtaining its 
results and opinion, nor has he presented similarly competent 
medical or scientific evidence showing that the methodologies of 
the IREP are faulty.  Thus, with consideration of the probative 
opinion prepared by the Acting Deputy Chief Public Health and 
Environmental Hazards Officer within the Radiation and Physical 
Exposures section, the Board finds that service connection may 
not be awarded for prostate cancer as related to ionizing 
radiation exposure during service.  

Additional Considerations

Despite concluding that the Veteran was not exposed to an 
herbicide agent during service and that prostate cancer is not 
related to ionizing radiation exposure incurred during service, 
the Board has considered whether service connection may be 
awarded for prostate cancer on an alternative basis.  However, 
there is no indication that the Veteran's prostate cancer 
manifested during service or for many years after service.  As 
such, it may not be established on the basis of chronicity and 
continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  As for 
whether it is causally related to some other disease, injury, or 
event of service, the Veteran's accredited representative has 
raised the issue of whether prostate cancer may be due, in part, 
to exposure to benzene while cleaning the U.S.S. Hassayampa.  The 
Veteran, however, notified the VA during a November 2009 phone 
call that he "never intended his claim to be from benzene."  
Regardless, the VA has been unable to verify exposure to benzene 
products during service and the competent evidence of record 
fails to suggest that there is a causal connection between 
benzene exposure and prostate cancer.  The remaining evidence of 
record, including the September 2003 VA examination, does not 
indicate any other possible connection between prostate cancer 
and military service.  As such, the Veteran's claim must 
regrettably be denied.  

In reaching the above conclusion, the benefit of the doubt 
doctrine was considered.  However, as a preponderance of the 
evidence is against this claim this doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for prostate cancer as due to 
exposure to an herbicide agent (Agent Orange) and/or ionizing 
radiation is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


